DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102168409 A.
CN ‘409 discloses an ice elimination device having a frame (not labeled) supported on wheels (14, 15) and located above a surface to be treated (Figure 1).  There is an applicator (4), vacuum (13), heater (7, 8 via 3) and air outlet (9) arranged as claimed (Figure 1).  The heater (7, 8) delivers heat to the surface via air port; however, it is unclear if the ports are nozzles.  The examiner takes Official notice that it is known to use nozzles to deliver pressurized fluids.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used a nozzle(s) in order to deliver air in a manner commensurate with the disclosure of ‘409 and known in the art.
Regarding claim 4, there is a fan (5).
Regarding claims 5 and 17, any angle, including parallel and orthogonal to the surface, is within the scope of “an angle”; therefore, this recitation is met.
‘409 teaches temperatures within the range of claims 6 and 20. 
Regarding claim 7, there is a collection tank (11).
Regarding claims 8 and 18, the “suction dust catcher” is deemed to meet the recitation of a filter.  
Regarding claim 16, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included a squeegee member since this is a known means of removing liquids from surfaces.

Claims 2, 3, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102168409 A, as applied above, and further in view of Wang (CN 201660869).
‘409 only discloses the use of air; however, Wang exemplifies that it is known to use steam (via 111).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used steam with ‘409 since Wang teaches this to be an effective means of ice elimination.
Regarding claim 3, the temperatures disclosed by ‘409 are within the scope of the claimed range. 
Regarding claim 9, given the use of water and given the collection tanks of both ‘409 and Wang, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the collection tank to supply liquid for use in order to minimize the size of the vehicle and tank and in order to reduce labor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671